Title: LeRoy, Bayard & Company to Thomas Jefferson, 23 March [1820]
From: LeRoy, Bayard & Company
To: Jefferson, Thomas


					
						Sir
						
							New York
							March 23d 1823. 1820
						
					
					Your letter of the 15th is received and and it again affords us pleasure to comply with your wishes you will therefore at your convenience have the goodness to remit us the interest and we will wait until next year for the payment of the principal
					In the meantime we beg leave to Subscribe
					
						With Sentiments of great Esteem and respect—   Your Obedt Svts
						
							LeRoy Bayard & Co.
						
					
				